DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 2, 2021 and December 28, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on August 02, 2021.  These drawings are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-4, 6-7, 9-10, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 8 of U.S. Patent No. 10,555,230. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Regarding claim 1, claim 1 of U.S. Patent No. 10,555,230 recites a method comprising (col. 20, lines 38-39):
obtaining first configuration information and second configuration information, wherein the first configuration information is for determining a first transmission resource pool (col. 20, lines 40-41), the second configuration information is for determining a second transmission resource pool (col. 20, lines 42-44), a manner of obtaining a transmission resource from the first transmission resource pool is a first transmission resource obtaining manner (col. 20, lines 53-55), the first transmission resource obtaining manner is a random selection manner (col. 20, lines 60-62), a manner of obtaining a transmission resource from the second transmission resource pool (col. 20, lines 44-48) is a second transmission resource obtaining manner in which a transmission resource is selected after channel sensing is performed on the second transmission resource pool for a first sensing duration T2 (col. 20, lines 56-61);
selecting a first transmission resource from the first transmission resource pool in the first transmission resource obtaining manner when a sensing duration for sensing on the second transmission resource pool is less than T2 (col. 20, lines 56-62); and 
sending a vehicle to X (V2X) message on the first transmission resource (col. 20, lines 63-64).

Regarding claim 7, since this claim recites a different statutory class, and also include similar features to those of recited within claim 1; therefore, the Examiner also rejects this claim at least for the same reasons discussed above. 

Regarding claims 3, and 9, claim 8 of U.S. Patent No. 10,555,230 recites wherein obtaining the first configuration information and the second configuration information comprises: 
obtaining preconfigured first configuration information and preconfigured second configuration information; or 
receiving radio resource control (RRC) dedicated signaling from an access network device, and obtaining the first configuration information and the second configuration information from the RRC dedicated signaling (col. 22, lines 52-54); or 
receiving system information from the access network device, and obtaining the first configuration information and the second configuration information from the system information.

Regarding claim 4, claim 5 of U.S. Patent No. 10,555,230 recites a method comprising (col. 21, lines 34-35): 
determining a first transmission resource pool (col. 21, lines 48-50) and a second transmission resource pool (col. 21, lines 37-39), wherein the first transmission resource pool is for a terminal device to select a transmission resource from the first transmission resource pool in a first transmission resource obtaining manner (col. 21, lines 51-54), the first transmission resource obtaining manner is a random selection manner (col. 21, lines 55-56), the second transmission resource pool is for the terminal device to select a transmission resource from the second transmission resource pool in a second transmission resource obtaining manner (col. 21, lines 39-42), and the second transmission resource obtaining manner is a transmission resource obtaining manner in which a transmission resource is selected after channel sensing is performed on the second transmission resource pool for a first sensing duration T2 (col. 21, lines 42-46), when a sensing duration for sensing on the second transmission resource pool is less than T2, the first transmission resource pool is for the terminal device to select a first transmission resource in the first transmission resource obtaining manner, the first transmission resource is for carrying a vehicle to X (V2X) message (col. 21, lines 51-54); and 
sending first configuration information and second configuration information to the terminal device, wherein the first configuration information is for determining the first transmission resource pool, and the second configuration information is for determining the second transmission resource pool (col. 21, lines 36-39, and 47-50).

Regarding claim 10, since this claim recites a different statutory class, and also include similar features to those of recited within claim 4; therefore, the Examiner also rejects this claim at least for the same reasons discussed above. 

Regarding claims 6, and 12, claim 5 of U.S. Patent No. 10,555,230 recites wherein sending the first configuration information and the second configuration information to the terminal device comprises: 
sending radio resource control (RRC) dedicated signaling to the terminal device, wherein the RRC dedicated signaling carries the first configuration information and the second configuration information (col. 22, lines 10-12); or 
sending system information to the terminal device, wherein the system information carries the first configuration information and the second configuration information.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regard to independent claims 1, 4, 7, and 10, Lee et al. (US 2020/0296691) as cited in IDS dated August 2, 2021 discloses V2X transmission resource selecting method implemented by terminal in wireless communication system.  Lee et al. also discloses all resources is considered selectable, and specific resources are excluded based on scheduling assignment (SA) decoding and additional conditions.  This teaching of Lee et al. reads on “selecting a first transmission resource from the first transmission resource pool in the first transmission resource obtaining manner,” of claim language.  
Similarly, Sheng (US 2017/0041902) discloses allocating resources for wireless sidelink direct communications as cited in IDS dated August 2, 2021.  Sheng also discloses selecting a selected resource pool in step 7-1 of Fig. 7.  Sheng further discloses a wireless terminal randomly selects resources for transmission from the resource pool indicated by the resource allocations (paragraph 0063).  This teaching of Shen also reads on “a manner of obtaining a transmission resource from the first transmission resource pool in a first transmission resource obtaining manner, the first transmission resource obtaining manner is a random selection manner” of claim language.  
Lastly, Jung et al. (US 10,123,370) discloses device-to-device (D2D) operation method carried out by terminal in RRC connection state in wireless communication system.  Jung et al. also discloses selecting a second type resource when the radio link failure is detected (col. 2, lines 18-54).  This teaching merely teaches or suggests “selecting a second transmission resource pool” of claim language. 
However, none of the references taken either alone or in combination teaches or suggests “obtaining first configuration information and second configuration information, wherein the first configuration information is for determining a first transmission resource pool, the second configuration information is for determining a second transmission resource pool, a manner of obtaining a transmission resource from the first transmission resource pool is a first transmission resource obtaining manner, the first transmission resource obtaining manner is a random selection manner, a manner of obtaining a transmission resource from the second transmission resource pool is a second transmission resource obtaining manner in which a transmission resource is selected after channel sensing is performed on the second transmission resource pool for a first sensing duration T2” as currently recited within claims 1, and 7; and/or “determining a first transmission resource pool and a second transmission resource pool, wherein the first transmission resource pool is for a terminal device to select a transmission resource from the first transmission resource pool in a first transmission resource obtaining manner, the first transmission resource obtaining manner is a random selection manner, the second transmission resource pool is for the terminal device to select a transmission resource from the second transmission resource pool in a second transmission resource obtaining manner, and the second transmission resource obtaining manner is a transmission resource obtaining manner in which a transmission resource is selected after channel sensing is performed on the second transmission resource pool for a first sensing duration T2, when a sensing duration for sensing on the second transmission resource pool is less than T2, the first transmission resource pool is for the terminal device to select a first transmission resource in the first transmission resource obtaining manner, the first transmission resource is for carrying a vehicle to X (V2X) message,” as cited in claims 4, and 10. 
Therefore, the Examiner allows independent claims 1, 4, 7, and 10 at least for the reasons discussed above, in combination with all other features recited within claims. 
Claims 2-3, 5-6, 8-9, and 11-12 depend either directly or indirectly upon independent claims 1, 4, 7, and 10.  Therefore, they are also allowed by virtue of their dependencies.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571) 272-7798. The examiner can normally be reached Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Wayne H Cai/Primary Examiner, Art Unit 2644